                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        NOE-MARIE CLARATY,
                                   4                                                        Case No. 18-cv-06861-JCS
                                                       Plaintiff,
                                   5                                                        ORDER SEALING COMPLAINT AND
                                                v.                                          REQUIRING REDACTION
                                   6
                                        LINDA HALL-MILLS, et al.,                           ORDER TO SHOW CAUSE WHY
                                   7                                                        APPLICATION TO PROCEED IN
                                                       Defendants.                          FORMA PAUPERIS SHOULD NOT BE
                                   8                                                        DENIED
                                   9                                                        Re: Dkt. Nos. 1, 2

                                  10           Plaintiff Noe-Marie Claraty, pro se, brings this action under 28 U.S.C. § 1983 based on

                                  11   temporary deprivation of custody of her minor sons. Ms. Claraty’s complaint includes multiple

                                  12   instances of the first names of two minor children. Under Rule 5.2(a) of the Federal Rules of Civil
Northern District of California
 United States District Court




                                  13   Procedure, a public filing in federal court may refer to minors only by their initials. The complaint

                                  14   is therefore SEALED. To complete the public record, Ms. Claraty is ORDERED to file a redacted

                                  15   complaint that complies with Rule 5.2(a) no later than December 7, 2018.

                                  16           Ms. Claraty has also applied to proceed in forma pauperis. Her application includes no

                                  17   response to the question of whether she owns any cash. The application also states that Ms.

                                  18   Claraty’s husband earns gross income of more than $12,000 per month. It is not clear whether

                                  19   Ms. Claraty’s application includes all community property assets. The Court cannot determine on

                                  20   the current record that Ms. Claraty would be unable to pay the $400 filing fee for this action. Ms.

                                  21   Claraty is therefore ORDERED TO SHOW CAUSE why the application should not be denied, by

                                  22   filing a response no later than December 7, 2018 stating the total community property assets

                                  23   available and addressing why she believes she is unable to afford the filing fee. In the alternative,

                                  24   if Ms. Claraty pays the filing fee by the same deadline, this order to show cause will be vacated as

                                  25   moot.

                                  26           IT IS SO ORDERED.

                                  27   Dated: November 16, 2018                         ______________________________________
                                                                                        JOSEPH C. SPERO
                                  28                                                    Chief Magistrate Judge
